EXHIBIT 10.3
EXECUTION COPY
SEVENTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
          SEVENTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT, dated as of
May 30, 2008 (this “Amendment”), to the Credit and Guaranty Agreement, dated as
of April 30, 2007 (as amended, restated, supplemented or modified from time to
time, the “Credit Agreement”), by and among Handleman Company, a Michigan
corporation (“Holdings”), Handleman Services Company, a Michigan corporation
(“Handleman Services”), certain subsidiaries of Holdings identified on the
signature page hereto as “Borrowers” (such Subsidiaries, together with Handleman
Services, are referred to individually as a “Borrower” and collectively, jointly
and severally, as “Borrowers”), certain subsidiaries of Holdings identified on
the signature page hereto as “Guarantors” (such subsidiaries, together with
Holdings, are referred to individually as a “Guarantor” and collectively,
jointly and severally, as “Guarantors”), the lenders party hereto from time to
time (“Lenders”), and Silver Point Finance, LLC (“Silver Point”), as
administrative agent for Lenders (in such capacity, together with its successors
and assigns in such capacity, the “Administrative Agent”) and as collateral
agent for Lenders (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent” and together with Administrative Agent,
each an “Agent” and collectively the “Agents”).
          WHEREAS, Borrowers and Guarantors have requested that Agents and
Lenders agree to amend certain terms and conditions of the Credit Agreement, in
each case, as more fully set forth herein; and
          WHEREAS, Agents and Lenders have agreed to make such amendments to the
Credit Agreement, in each case, subject to the terms and conditions set forth
herein.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
          1. Definitions. All terms used herein which are defined in the Credit
Agreement and not otherwise defined herein are used herein as defined therein.
          2. Amendments to Credit Agreement.
                    (a) Section 1.1 of the Credit Agreement is hereby amended by
adding the following new definitions thereto, in appropriate alphabetical order,
to read in its entirety as follows:
“‘Anderson Purchase Agreement’ means the Asset Purchase Agreement dated as of
June 2, 2008, by and between Holdings and Anderson Merchandisers, L.P., a Texas
limited partnership.”
“‘Initial Anderson Closing Date’ means the date on which the WMS Display Fixture
Rights (as defined in the Anderson Purchase Agreement as in effect on the
Seventh Amendment Effective Date) are sold pursuant to the terms of the Anderson
Purchase Agreement as in effect on the Seventh Amendment Effective Date, which
date shall not be later than June 4, 2008.”
“‘Seventh Amendment’ means the Seventh Amendment to Credit and Guaranty
Agreement, dated as of May 30, 2008, by and among Credit Parties, Lenders and
Agents.”

 



--------------------------------------------------------------------------------



 



“‘Seventh Amendment Effective Date’ has the meaning ascribed to the term
‘Amendment Effective Date’ in the Seventh Amendment.”
                    (b) Section 1.1 of the Credit Agreement is hereby amended by
amending and restating the definitions of the following terms contained therein
to read in their entirety as follows:
“‘Extraordinary Receipts’ means any cash received by or paid to or for the
account of Holdings or any of it Subsidiaries not in the ordinary course of
business, including any foreign, United States, state or local tax refunds,
pension plan reversions, judgments, proceeds of settlements or other
consideration of any kind in connection with any cause of action, condemnation
awards (and payments in lieu thereof), indemnity payments and any purchase price
adjustment received in connection with any purchase agreement, proceeds of
insurance (excluding, however, any Net Insurance/Condemnation Proceeds which are
subject to Section 2.13(b)), and including the Incentive Payment (as defined in
the Anderson Purchase Agreement as in effect on the Seventh Amendment Effective
Date).”
“‘Material Contract’ means, collectively, any contract or other arrangement to
which Holdings or any of its Subsidiaries is a party (other than the Credit
Documents) for which breach, nonperformance, cancellation or failure to renew
could reasonably be expected to have a Material Adverse Effect, and including,
in any event each contract or agreement to which Holdings or any of its
Subsidiaries is a party involving aggregate consideration payable to or by
Holdings or such Subsidiary of $5,000,000 or more (other than purchase orders in
the ordinary course of the business of Holdings or such Subsidiary and other
than contracts that by their terms may be terminated by Holdings or such
Subsidiary in the ordinary course of its business upon less than 60 days’ notice
without penalty or premium), and including, without limitation, the Anderson
Purchase Agreement and all documents executed or delivered in connection with
any of the foregoing.”
                    (c) Section 2.13 of the Credit Agreement is hereby amended
by adding a new section to the end thereof to read in its entirety as follows:
(l) Wal-Mart Receipts. For the period from the Initial Anderson Closing Date
through the date on which the amendment to this Agreement described in
Section 6.25 becomes effective, no later than the first Business Day following
each date on which Holdings or any of its Subsidiaries receives any proceeds of
any Accounts owing to Holdings or any of its Subsidiaries from Wal-Mart Stores,
Inc. or any of its Affiliates in respect of U.S. music sales, the Borrowers
shall prepay the Loans and/or the Revolving Commitments shall be permanently
reduced (it being understood that Revolving Commitments will be permanently
reduced only to the extent that Revolving Loans are prepaid) as set forth in
Section 2.14(b)(ii)(2) in an aggregate amount equal to 75% of such proceeds
(after payment of any Working Capital Obligations then outstanding); provided
that the amount of any mandatory payment required to be made under this
Section 2.13(l) shall be reduced, on a

- 2 -



--------------------------------------------------------------------------------



 



dollar-for-dollar basis, by the amount of any corresponding mandatory prepayment
made under the Working Capital Agreement;
                    (d) Section 6.7(e) of the Credit Agreement is hereby amended
and restated to read in its entirety as follows:
“(e) Minimum Asset Coverage. Credit Parties shall not permit, at any time,
(i) the positive difference between (A) the Working Capital Borrowing Base at
such time (without taking into account the Term Loan Reserve, the Minimum
Availability Amount or any other Reserves (as defined in the Working Capital
Agreement)) and (B) the principal amount of all Indebtedness outstanding
(including without limitation, all undrawn letters of credit) under the Working
Capital Agreement and this Agreement at such time (such positive difference, the
“Minimum Asset Coverage”) to be less than the correlative amount indicated below
under the heading “Minimum Asset Coverage” for such period, or (ii) the
percentage obtained by dividing (A) the amount specified in clause (i)(B) above
at such time by (B) the amount specified in clause (i)(A) above at such time to
be greater than the percentage specified below under the heading “Maximum
Coverage Percentage” for such period:

          Period   Minimum Asset Coverage   Maximum Coverage Percentage
May 1, 2008 through May 31, 2008
  $25,000,000   74.1%
June 1, 2008 through (but not including) the Initial Anderson Closing Date
  $30,000,000   69.3%
The Initial Anderson Closing Date through (but not including) June 8, 2008
(except to the extent set forth in the immediately succeeding row)
  $41,000,000 (or, to the extent Holdings delivers a $3,000,000 letter of credit
to Anderson Merchandisers, L.P. pursuant to the Anderson Purchase Agreement as
in effect on the Seventh Amendment Effective Date, $38,000,000)   57.0% (or, to
the extent Holdings delivers a $3,000,000 letter of credit to Anderson
Merchandisers, L.P. pursuant to the Anderson Purchase Agreement as in effect on
the Seventh Amendment Effective Date, 60.0%)

- 3 -



--------------------------------------------------------------------------------



 



          Period   Minimum Asset Coverage   Maximum Coverage Percentage
The earlier of (x) the date of receipt of all payments by or on behalf of
Holdings in respect of all Initial WMS Inventory (as defined in the Anderson
Purchase Agreement as in effect on the Seventh Amendment Effective Date), and
(y) June 9, 2008 through June 20, 2008
  $43,000,000 (or, to the extent Holdings delivers a $3,000,000 letter of credit
to Anderson Merchandisers, L.P. pursuant to the Anderson Purchase Agreement as
in effect on the Seventh Amendment Effective Date, $40,000,000)   54.0% (or, to
the extent Holdings delivers a $3,000,000 letter of credit to Anderson
Merchandisers, L.P. pursuant to the Anderson Purchase Agreement as in effect on
the Seventh Amendment Effective Date, 57.0%)
June 21, 2008 and all times thereafter
  $80,000,000   10.0%”

                    (e) Article VI of the Credit Agreement is hereby amended by
adding a new section to the end thereof to read in its entirety as follows:
“6.25 Minimum Asset Coverage Covenants. By not later than June 20, 2008, the
Credit Parties shall not fail to execute and deliver to Agents an amendment to
this Agreement amending Section 6.7(e) to provide Minimum Asset Coverage and
Maximum Coverage Percentage levels for the period from June 21, 2008 through
April 30, 2012 that are satisfactory to Agents in their sole discretion (it
being understood that to the extent no such amendment is executed, no changes
will be made to the covenant levels set forth in Section 6.7(e) as in effect on
the Seventh Amendment Effective Date).”
          3. Consent. (a) Credit Parties have advised Agents and Lenders that
Holdings is entering into the Asset Purchase Agreement with Anderson
Merchandisers (“Purchaser”), dated as of June 2, 2008 attached hereto as Annex A
(the “Purchase Agreement”) providing for the sale of certain assets related to
the portion of Holdings’ business consisting of distribution of certain music
product to Wal-Mart stores in the United States, including (i) the Initial WMS
Inventory (as defined in the Purchase Agreement as in effect on the Seventh
Amendment Effective Date), (ii) the WMS Display Fixture Rights (as defined in
the Purchase Agreement as in effect on the Seventh Amendment Effective Date),
and (iii) the Additional Inventory (as defined in the Purchase Agreement as in
effect on the Seventh Amendment Effective Date).
                    (b) Subject to the terms and conditions contained herein and
notwithstanding anything to the contrary set forth in the Credit Agreement or
any other Credit Document, the Agents and the Lenders hereby consent to:
                         (i) the sale of the WMS Display Fixture Rights to
Purchaser in accordance with the terms and conditions of the Purchase Agreement
as in effect on the Seventh Amendment Effective Date; provided, that (A) the
cash proceeds of such sale (including the Additional Closing Payments (as
defined in the Purchase Agreement as in effect on the Seventh Amendment
Effective Date)) are at least $8,803,545, (B) all of such cash proceeds are paid
to Administrative Agent for application to the Obligations in accordance with
Section 2.14(b)(ii)(2) of the Credit Agreement (after payment of any Working
Capital Obligations then outstanding) (it being understood that Revolving
Commitments will be permanently reduced only to the extent that Revolving Loans
are prepaid), (C) the

- 4 -



--------------------------------------------------------------------------------



 



Borrowers pay to the Administrative Agent the Make-Whole Amount and all accrued
interest payable in respect of the amount prepaid pursuant to clause (B) above,
(D) such sale or disposition and application of proceeds shall occur on or
before June 4, 2008, (E) as of the date of such sale and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing,
and (F) the Agents shall have received, in form and substance reasonably
satisfactory to the Agents, true, correct and complete copies of the Purchase
Agreement and each other document executed in connection with any of the
foregoing, together with all schedules and exhibits thereto, duly authorized,
executed and delivered by the parties thereto (such documents, collectively, the
“Purchase Documents”);
                         (ii) a series of sales of the Initial WMS Inventory to
Purchaser in accordance with the terms and conditions of the Purchase Agreement
as in effect on the Seventh Amendment Effective Date; provided, that (A) the
cash proceeds of each such sale are equal to an amount not less than the value
of the Initial WMS Inventory sold in such sale (it being understood that
(w) each truckload of the Initial WMS Inventory shall constitute an individual
sale, (x) the value of the Initial WMS Inventory included in each such sale
shall be determined in accordance with the terms of the Purchase Agreement (as
in effect on the Seventh Amendment Effective Date) on the date such Initial WMS
Inventory is packed onto the applicable delivery truck and such delivery truck
is sealed, (y) the contents of each such sale and the related dollar amount
(determined in accordance with clause (x)) shall be reflected in the applicable
Release referred to below, and (z) the aggregate cash consideration received in
connection with the sale of all Initial WMS Inventory shall not be less than
$10,000,000), (B) all of such cash proceeds are paid to Administrative Agent for
application to the Obligations in accordance with Section 2.14(b)(ii)(2) of the
Credit Agreement (after payment of any Working Capital Obligations then
outstanding) (it being understood that Revolving Commitments will be permanently
reduced only to the extent that Revolving Loans are prepaid), (C) the Borrowers
pay to the Administrative Agent the Make-Whole Amount and all accrued interest
payable in respect of the amount prepaid pursuant to clause (B) above, (D) all
such sales or dispositions and application of proceeds shall occur on or before
June 16, 2008, and (E) as of the date of each such sale and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing;
                    (c) The Collateral Agent, with the consent of the Lenders,
agrees to execute and deliver to Anderson Merchandisers L.P. a release of liens
in the form attached hereto as Exhibit A (the “Release”) on the date of each
proposed sale described in Section 3(b) above, following the satisfaction of the
conditions described in sub-clauses (E) and (F) (in the case of clause (i)
thereof) and sub-clause (E) (in the case of clause (ii) above) (it being
understood and agreed by each Credit Party that the failure to satisfy any other
condition specified in clause (i) or (ii) on the date of any such sale shall
result in an immediate Event of Default under the Credit Agreement). The Credit
Parties hereby acknowledge and consent to the Release.
                    (d) Except as provided in Section 3(b), the Credit Agreement
and the other Credit Documents shall remain in full force and effect, and the
foregoing waivers and consents shall be limited to the matters set forth herein
and shall not extend to any other transaction. The foregoing waivers and
consents do not allow any other or further departure from the terms of the
Credit Agreement or any other Credit Document.
          4. Conditions to Effectiveness. This Amendment shall become effective
(the “Amendment Effective Date”) upon satisfaction in full of the following
conditions precedent:
          (a) Immediately after giving effect to this Amendment, (i) the
representations and warranties contained in this Amendment, the Credit Agreement
and the other Credit Documents shall be correct on and as of the date of this
Amendment as though made on and as of such date (except where such
representations and warranties relate to an earlier date in which case

- 5 -



--------------------------------------------------------------------------------



 



such representations and warranties shall be true and correct as of such earlier
date) and (ii) no Default or Event of Default shall have occurred and be
continuing (or would result from this Amendment becoming effective in accordance
with its terms).
          (b) Administrative Agent shall have received counterparts of this
Amendment that bear the signatures of each of Credit Parties, Agents and
Lenders.
          (c) Administrative Agent shall have received a copy of an amendment
(or similar agreement), in form and substance reasonably satisfactory to Agents,
duly executed by Credit Parties, Working Capital Agent, and Working Capital
Lenders amending and waiving the corresponding provisions of the Working Capital
Agreement.
          5. Credit Parties’ Representations and Warranties. Each Credit Party
represents and warrants to Agents and Lenders as follows:
          (a) Such Credit Party (i) is duly organized, validly existing and in
good standing under the laws of the state of its organization and (ii) has all
requisite power, authority and legal right to execute, deliver and perform this
Amendment and to perform the Credit Agreement, as amended hereby.
          (b) The execution, delivery and performance by such Credit Party of
this Amendment and the Purchase Documents and the performance by such Credit
Party of the Credit Agreement, as amended hereby (i) have been duly authorized
by all necessary action, (ii) do not and will not violate or create a default
under such Credit Party’s organizational documents, any applicable law or any
contractual restriction binding on or otherwise affecting such Credit Party or
any of such Credit Party’s properties, and (iii) except as provided in the
Credit Documents, do not and will not result in or require the creation of any
Lien, upon or with respect to such Credit Party’s property.
          (c) No authorization or approval or other action by, and no notice to
or filing with, any governmental authority is required in connection with the
due execution, delivery and performance by such Credit Party of this Amendment
or the Purchase Documents or the performance by such Credit Party of the Credit
Agreement, as amended hereby.
          (d) This Amendment and the Credit Agreement, as amended hereby, and
the Purchase Documents constitute the legal, valid and binding obligations of
such Credit Party, enforceable against such Credit Party in accordance with
their terms except to the extent the enforceability thereof may be limited by
any applicable bankruptcy, insolvency, reorganization, moratorium or similar
laws from time to time in effect affecting generally the enforcement of
creditors’ rights and remedies and by general principles of equity.
          (e) Immediately after giving effect to this Amendment, (i) the
representations and warranties contained in the Credit Agreement are correct on
and as of the date of this Amendment as though made on and as of the date hereof
(except where such representations and warranties relate to an earlier date in
which case such representations and warranties shall be true and correct as of
such earlier date), and (ii) no Default or Event of Default has occurred and is
continuing (or would result from this Amendment becoming effective in accordance
with its terms).
          6. Continued Effectiveness of Credit Agreement. Each Credit Party
hereby confirms and agrees that (a) the Credit Agreement and each other Credit
Document to which it is a party is, and

- 6 -



--------------------------------------------------------------------------------



 



shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects except that on and after the Amendment Effective Date
all references in any such Credit Document to “the Credit Agreement”, “hereto”,
“hereof”, “hereunder”, “thereto”, “thereof”, “thereunder” or words of like
import referring to the Credit Agreement shall mean the Credit Agreement as
amended by this Amendment, (b) to the extent that any such Credit Document
purports to assign or pledge to Collateral Agent, for the ratable benefit of
Lenders, or to grant to Collateral Agent, for the ratable benefit of Lenders a
security interest in or Lien on, any Collateral as security for the Obligations
of the Credit Party, or any of their respective Subsidiaries from time to time
existing in respect of the Credit Agreement and the other Credit Documents, such
pledge, assignment and/or grant of the security interest or Lien is hereby
ratified and confirmed in all respects, (c) the execution and delivery of this
Amendment does not limit any other action that the Administrative Agent is
entitled to take, or that the Credit Parties are required to perform, under the
Fifth Amendment Fee Letter, and (d) no amendment or waiver of any terms or
provisions of the Credit Agreement, or the amendments or waivers granted
hereunder, shall relieve any Credit Party from complying with such terms and
provisions other than as expressly amended or waived hereby or from complying
with any other term or provision thereof or herein.
          7. Release. Each Credit Party hereby acknowledges and agrees that:
(a) neither it nor any of its Affiliates has any claim or cause of action
against any Agent or any Lender (or any of their respective Affiliates,
officers, directors, employees, attorneys, consultants or agents) and (b) each
Agent and each Lender has heretofore properly performed and satisfied in a
timely manner all of its obligations to Credit Parties and their Affiliates
under the Credit Agreement and the other Credit Documents. Notwithstanding the
foregoing, Credit Parties wish (and Agents and Lenders agree) to eliminate any
possibility that any past conditions, acts, omissions, events or circumstances
would impair or otherwise adversely affect any Agent’s or any Lenders’ rights,
interests, security and/or remedies under the Credit Agreement and the other
Credit Documents. Accordingly, for and in consideration of the agreements
contained in this Amendment and other good and valuable consideration, each
Credit Party (for itself and its Affiliates and the successors, assigns, heirs
and representatives of each of the foregoing) (collectively, the “Releasors”)
does hereby fully, finally, unconditionally and irrevocably release and forever
discharge each Agent and each Lender and each of their respective Affiliates,
officers, directors, employees, attorneys, consultants and agents (collectively,
the “Released Parties”) from any and all debts, claims, obligations, damages,
costs, attorneys’ fees, suits, demands, liabilities, actions, proceedings and
causes of action, in each case, whether known or unknown, contingent or fixed,
direct or indirect, and of whatever nature or description, and whether in law or
in equity, under contract, tort, statute or otherwise, which any Releasor has
heretofore had or now or hereafter can, shall or may have against any Released
Party by reason of any act, omission or thing whatsoever done or omitted to be
done, arising out of, connected with or related in any way to the Credit
Agreement or any other Credit Document, or any act, event or transaction related
or attendant thereto, or the agreements of any Agent or any Lender contained
therein, or the possession, use, operation or control of any of the assets of
any Credit Party, or the making of any Loans or other advances, or the
management of such Loans or advances or the Collateral.
          8. Miscellaneous.
          (a) This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which shall be
deemed to be an original but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic method shall be equally as effective as delivery of
an original executed counterpart of this Amendment.
          (b) Section and paragraph headings herein are included for convenience
of reference only and shall not constitute a part of this Amendment for any
other purpose.

- 7 -



--------------------------------------------------------------------------------



 



          (c) This Amendment shall be governed by, and construed in accordance
with, the laws of the State of New York. Each of the parties to this Amendment
hereby irrevocably waives all rights to trial by jury in any action, proceeding
or counterclaim arising out of or relating to this Amendment.
          (d) Borrowers will pay on demand all reasonable fees, costs and
expenses of Agents and Lenders in connection with the preparation, execution and
delivery of this Amendment or otherwise payable under the Credit Agreement,
including, without limitation, reasonable fees disbursements and other charges
of counsel to Agents and Lenders.
          (e) This Amendment is a Credit Document executed pursuant to the
Credit Agreement and shall be construed, administered and interpreted in
accordance with the terms thereof. Accordingly, it shall be an Event of Default
under the Credit Agreement if any representation or warranty made or deemed made
by any Credit Party under or in connection with this Amendment shall have been
incorrect when made or deemed made or if any Credit Party fails to perform or
comply with any covenant or agreement contained herein.
[remainder of this page intentionally left blank]

- 8 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

            BORROWERS:

HANDLEMAN CATEGORY MANAGEMENT COMPANY
      By:           Name:           Title:           HANDLEMAN SERVICES COMPANY
      By:           Name:           Title:           HANDLEMAN REAL ESTATE LLC
      By:           Name:           Title:           ARTIST TO MARKET
DISTRIBUTION LLC
      By:           Name:           Title:           REPS, L.L.C.
      By:           Name:           Title:        



Seventh Amendment To Credit And Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            GUARANTORS:

HANDLEMAN COMPANY
      By:           Name:           Title:           CRAVE ENTERTAINMENT GROUP,
INC.
      By:           Name:           Title:           HANLEY ADVERTISING COMPANY
      By:           Name:           Title:           HANDLEMAN COMPANY OF CANADA
LIMITED
      By:           Name:           Title:           HANDLEMAN UK LIMITED
      By:           Name:           Title:      

Seventh Amendment To Credit And Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            SVG DISTRIBUTION, INC.
      By:           Name:           Title:           CRAVE ENTERTAINMENT, INC.
      By:           Name:           Title:      

Seventh Amendment To Credit And Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT AND COLLATERAL AGENT:

SILVER POINT FINANCE, LLC,
as Administrative Agent and Collateral Agent
      By:           Name:           Title:        

Seventh Amendment To Credit And Guaranty Agreement

 



--------------------------------------------------------------------------------



 



            LENDERS:

SPF CDO I, LTD.
      By:           Name:           Title:           SPCP GROUP, LLC
      By:           Name:           Title:           THERMOPYLAE FUNDING CORP.
      By:           Name:           Title:           FIELD POINT I, LTD.
      By:           Name:           Title:           FIELD POINT II, LTD.
      By:           Name:           Title:      

Seventh Amendment To Credit And Guaranty Agreement

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Silver Point Finance, LLC
Two Greenwich Plaza, First Floor
Greenwich, CT 06830
Anderson Merchandisers, L.P.
421 S.E. 34th Avenue
Amarillo, TX 79103
          Re: RELEASE AND TERMINATION OF LIENS
Ladies and Gentlemen:
          Reference is hereby made to the Credit and Guaranty Agreement, dated
as of April 30, 2007 (as amended, restated, supplemented or modified from time
to time, the “Credit Agreement”), by and among Handleman Company, a Michigan
corporation (“Holdings”), Handleman Services Company, a Michigan corporation
(“Handleman Services”), certain subsidiaries of Holdings identified on the
signature page thereto as “Borrowers” (such Subsidiaries, together with
Handleman Services, are referred to individually as a “Borrower” and
collectively, jointly and severally, as “Borrowers”), certain subsidiaries of
Holdings identified on the signature page thereto as “Guarantors” (such
subsidiaries, together with Holdings, are referred to individually as a
“Guarantor” and collectively, jointly and severally, as “Guarantors”, and the
Guarantors, together with the Borrowers, are referred to individually as a
“Credit Party” and collectively, jointly and severally, as “Credit Parties”),
the lenders party thereto from time to time (“Lenders”), and Silver Point
Finance, LLC, as administrative agent for Lenders (in such capacity, together
with its successors and assigns in such capacity, the “Administrative Agent”)
and as collateral agent for Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Collateral Agent” and together
with Administrative Agent, each an “Agent” and collectively the “Agents”). The
Collateral Agent, on behalf of itself and the Lenders, holds a security interest
in and lien on the assets and property of Holdings. The Collateral Agent and the
Lenders have been advised that Holdings is selling, conveying, transferring and
assigning to Anderson Merchandisers, L.P. (“Purchaser”) certain assets
consisting of the equipment and inventory listed on Schedule I attached hereto
(“Purchased Assets”). As a condition to such proposed sale, the Collateral Agent
is required to release all of its liens on such Purchased Assets.
          1. Release of Security Interest. Effective upon receipt by the
Administrative Agent of the payment set forth in Section 2 hereof, the
Collateral Agent hereby releases, terminates and discharges, without recourse
and without any representation or warranty of any kind, express or implied, all
security interests and liens of any nature whatsoever in its favor in or on the
Purchased Assets. Nothing contained herein shall be deemed a release or
termination by the Collateral Agent of any security interests in and liens on
any assets of any Credit Party other than the Purchased Assets, all of which
shall continue in full force and effect. Except as specifically set forth
herein, nothing contained herein shall be construed in any manner to constitute
a waiver, release or termination or to otherwise limit or impair any of the
obligations

 



--------------------------------------------------------------------------------



 



or indebtedness of any Credit Party or any other person or entity to the Agents
and the Lenders, or any duties, obligations or responsibilities of the Credit
Parties or any other person or entity to the Agents and the Lenders.
          2. Effectiveness of Release. The release, termination and discharge of
the Collateral Agent’s security interests in and liens on the Purchased Assets
pursuant to Section 1 hereof shall be effective, without further action by the
Collateral Agent, upon the Administrative Agent’s receipt, from or on behalf of
the Credit Parties (including by direct payment by the Purchaser), of an
aggregate amount of not less than $ ___ in immediately available funds to the
bank account specified on Schedule II hereto by not later than noon (New York
City time) on ___, 2008. (To the extent such payment is not received by such
time, this Release and Termination of Liens shall terminate and be of no further
force or effect.)
          3. Further Assurances. The Collateral Agent hereby agrees that, after
receipt of the payment set forth in Section 2 hereof by the Administrative
Agent, it will file, at the Borrowers’ sole cost and expense, a UCC financing
statement amendment in the form attached hereto as Annex A. The Collateral Agent
will, at the reasonable request of the Borrowers or the Purchaser and after
receipt of the payment set forth in Section 2 hereof by the Administrative
Agent, execute and/or deliver such instruments and other writings as may be
necessary to effect or evidence the termination of the liens of the Collateral
Agent on the Purchased Assets, but without representation, warranty or recourse
to the Agents or the Lenders and at the sole cost and expense of the Borrowers.
          4. Miscellaneous. Delivery of an executed counterpart of this Release
and Termination of Liens by facsimile or electronic mail shall be equally
effective as delivery of a manually executed counterpart. This Release and
Termination of Liens shall be governed by and interpreted and determined in
accordance with the laws of the State of New York (without regard to principles
of conflict of laws).

                  Very truly yours,    
 
                SILVER POINT FINANCE, LLC, as Collateral Agent
and on behalf of the Lenders    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   



 



--------------------------------------------------------------------------------



 



Schedule I
Purchased Assets

 



--------------------------------------------------------------------------------



 



Schedule II
Bank Account Details
Citibank, NA
ABA # 021000089
A/C Name: Silver Point Finance, LLC
A/C # 48680439
RE: Handleman / Sweep Payment

 



--------------------------------------------------------------------------------



 



ANNEX A
PURCHASE AGREEMENT
See attached.

 